
	
		I
		111th CONGRESS
		2d Session
		H. R. 6226
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2010
			Mr. Foster introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to permit agencies to
		  count certain contracts toward contracting goals.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Fairness Act of
			 2010.
		2.Teaming
			 arrangements and agency contracting goalsSection 15(g) of the Small Business Act (15
			 U.S.C. 644(g)) is amended by adding at the end the following:
			
				(3)Teaming
				arrangements and agency contracting goals
					(A)In
				generalIn the case of a contract between a Federal agency and a
				small business teaming arrangement entity, to the extent that the obligations
				of the teaming arrangement entity under the contract are performed, pursuant to
				the terms of the contractor team arrangement, by a covered small business
				concern, the agency may count that contract toward meeting the contracting
				goals established with respect to such a covered small business concern under
				paragraph (2).
					(B)DefinitionsIn this paragraph:
						(i)The term teaming arrangement
				entity means a prime contractor under a contractor team arrangement (as
				such term is defined in section 9.601 and 9.602 of the Federal Acquisition
				Regulation (48 C.F.R. 9.601–602, as in effect on October 1, 2009)).
						(ii)The term covered small business
				concern means—
							(I)a small business concern owned and
				controlled by service-disabled veterans;
							(II)a small business concern owned and
				controlled by socially and economically disadvantaged individuals; or
							(III)a small business concern owned and
				controlled by women; or
							(IV)a qualified HUBZone small business concern,
				including—
								(aa)Alaska Native
				Corporation; and
								(bb)a small business concern that is wholly
				owned by one or more Indian tribal
				governments.
								.
		
